PER CURIAM.
This is an appeal of a final order in Circuit Court Case No. 2011-41-CA dismissing a petition for writ of habeas corpus in which Appellant, a prison inmate, alleged his entitlement to immediate release. The trial court issued its ruling without affording Appellee an opportunity to show cause concerning whether Appellant was properly awarded all jail, prison, and gain-time credit. On Appellee’s proper concession of error, we reverse the order and remand with instructions that the trial court issue an order for Appellee to show cause regarding (1) whether Appellant has been properly awarded all jail, prison, and gain-time credits that are due under the law and as set forth in Gisi v. State, 4 So.3d .613 (Fla.2009), and Rabe-deau v. State, 2 So.3d 191 (Fla.2009), and (2) whether such an award would affect Appellant’s consecutive 21-year sentence. To ensure consistent rulings on substantially similar issues, we direct the trial court to consolidate this case and Circuit Court Case No.2012-178-CA (appealed as # 1D12-2828) for further proceedings.
REVERSED and REMANDED with instructions.
ROBERTS, RAY, and SWANSON, JJ., concur.